Title: To John Adams from Nicolaas & Jacob van Staphorst, 22 May 1782
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John



Amsterdam the 22th. May 1782
Sir

Since we doubt whether they have Sent your Excellency already Some Prospectus of the Loan, we take the liberty of inclosing you Some herewith. We flatter ourselves that it will Succeed now to your wishes.
Mr. Le Poole has brought us your Excellency’s answer to our last letter. Notwithstanding we flatter ourselves, that if we could have had the Satisfaction to converse with your Excellency, we should have persuaded you to the proposed alteration, which we think in different respects would have been an Improvement, we could not therefore tarry the matter, and left it therefore upon the old footing.
We are in hopes of sending your Excellency in a few days a copy of the Bond, which will require Some haste, Since many People wish to furnish the money with the beginning of next month.
We shall be very glad to hear that Mr. Thaxter is recovering, and in the meantime we are with assurances of our Respect, as also of Messrs. Willink and Mess. De la Lande & fynje with the greatest Esteem Sir! Your Excellency’s most obedt. & hble. Servants.

Nichs. & Jacob van Staphorst

